 

a GS Wr &

10
il
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 1 of 6

Hon. James L. Robart

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

ADAMA JAMMEH and OUMIE SALLAH,
on behalf of themselves and other similarly
situated, No, 2:19-cv-00620-JLR
Plaintiffs, STIPULATION AND ORDER OF
WITHDRAWAL AND SUBSTITUTION
VS. OF COUNSEL
HNN ASSOCIATES, LLC, GATEWAY, fPROPOSED}
LLC, COLUMBIA DEBT RECOVERY,
LLC, d/b/a GENESIS CREDIT [CLERK’S ACTION REQUESTED]
MANAGEMENT, LLC, and WILLIAM
WOIJDAK,
Defendants.

 

 

 

I, STIPULATION

|. This Stipulation and Proposed Order for withdrawal and substitution of counsel
is being submitted pursuant to LCR 83.2(b)(1).
2. This stipulation applies to representation of parties in the above-captioned case.
3. All parties, through their respective undersigned counsel, stipulate and agree that
attorneys Jeffrey P. Downer and Daniel C. Mooney of law firm Lee Smart, P.S., Inc. may be
substituted as counsel for should hereinafter be the attorneys that represent Defendants HNN
Associates, LLC, Gateway, LLC, Columbia Debt Recovery, LLC, and William Wojdak in the

above-captioned case.

STIPULATION AND ORDER OF WITHDRAWAL.

 

AND SUBSTITUTION OF COUNSEL - 1 LEE*SMART
2:19-cv-00620-JLR. BS., Ine,» Paclfle Northwest Law Offices
6550226,doc (800 One Convention Place «701 Pike Street «Seattle “WA 98101-3929

‘Fal, 206,624,7990 + Toll Free 877.624.7990 « Fax 206,624,5944

 

 
ww & Ww Nh

Oo So SH

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 2 of 6

4, All parties, through their respective undersigned counsel, stipulate and agree that
attorney Andrew D. Shafer of the law firm of Simburg, Ketter, Sheppard & Purdy, LLC, should |
be permitted to withdraw from representing any of the Defendants in the above-captioned case,
and that such withdrawal should take effect immediately.

5. All parties, through their respective undersigned counsel, stipulate and agree that
attorney Krista L. White of the law firm of Columbia Debt Recovery, LLC, should be permitted
to withdraw from representing Columbia Debt Recovery, LLC, in the above-captioned case,
and that such withdrawal should take effect immediately.

6. All parties stipulate and agree that the substitution and withdrawal of counsel for
Defendants shall not be grounds for extension of Defendants’ obligations to respond to

discovery and shall have no impact on the schedule for class certification set by the Court (see

 

 

Dkt. No. 20).
DATED: October 21st, 2019 DATED: October 21st, 2019
SIMBURG, KETTER, SHEPPARD & LEE SMART, P.S., INC.
PURDY, LLC
By:____s/ Andrew D. Shater By:__s/ Jeffery P. Downer
Andrew D. Shafer, WSBA No. 9405 - Jeffrey P. Downer, WSBA No. 12625

Attorneys for Defendants HNN
Associates, LLC, Gateway, LLC By:_s/ Damel C, Mooney
Columbia Debt Recovery, LLC, d/b/a Daniel C. Mooney, WSBA No. 44521

 

 

Genesis Credit Management, LLC, and Substituting Attorneys for Defendants
William Wojdak. HNN Associates, LLC and Gateway, LLC
Simburg, Ketter, Sheppard & Purdy, Lee Smart, P.S., fne.
LLC , 701 Pike Street, Suite 1800
999 3rd Ave Ste 2525 Seattle, WA 98101
Seattle, WA 98104 Phone: (206) 624-7990
Phone: (206) 382-2600 E-mail: jpd@leesmart.com
E-mail: ashafer@sksp.com E-mail: dem@leesmart.com
-2
2:19-cy-00620-JLR LEE“SMART
6350226.doc BS, Inc: Pacific Northwest Law Offices

(800 One Convention Place +701 Pike Street: Seattle “WA- 9B)01.3929

 

Tal. 206.624.7990 + Toll Free: 877.624.7990 » Fax 206.624.5944

 

 
 

sa DH OA

oo

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 3 of 6

DATED: October 21st, 2019
LAW OFFICE OF PAUL ARONS

By:___/s Paul Arons
Paul Arons, WSBA No. 47599
Attorney for Plaintiffs
Law Office of Paul Arons
685 Spring St., Suite 104
Friday Harbor, WA 98250
Phone: (360) 378-6496
E-mail: lopa@rockisland.com

DATED: October 21st, 2019
TERRELL MARSHALL LAW GROUP,

~ PLLC

By:__/s Beth E. Terrell
Beth E, Terrell, WSBA No. 26759

By:__s/ Brittany J. Glass
Brittany J. Glass, WSBA No. 52095

By:_s/ Ari Y. Brown _
Ari Y. Brown, WSBA No, 29570
Attorney for Plaintiff

By:_s/ Blythe Chandler
Blythe H. Chandler, WSBA No. 43387
Attomey for Plaintiff

Terrell Marshall Law Group, PLLC
936 N 34th St., Suite 300

Seattle, WA 98103-8869

Phone: (206) 816-6603
E-mail:bterreli@terretlmarshall.com
E-mail:belass(@terrellmarshall.com
E-mail: abrown(@terrellmarshall, com
E-mail: bchandler@terrellmarshall.com

-3
2:19-cv-00620-JLR
6550226,doc

DATED: October 21st, 2019

COLUMBIA DEBT RECOVERY, LLC

By:

s/ Krista White
Krista L. White, WSBA, No. 8612
Attorneys for Defendants HNN
Associates, LLC, Gateway, LLC Columbia
Debt Recovery, LLC, d/b/a Genesis Credit
Management, LLC,
Columbia Debt Recovery, LLC
1215 120th Ave NE, Suite 101
Bellevue, WA 98005
Phone: (425) 646-1382
E-mail: kristaw@genesiscred.com

DATED: October 21st , 2019

LEONARD LAW

By:

__s/ Samuel R. Leonard
Samuel R. Leonard, WSBA No. 46498

Attorney for Plaintiff

Leonard Law

1001 4th Ave, Suite 3200

Seattle, WA 98154

Phone: (206) 486-1176

E-mail: sam@seattledebtdefense.com

LEB:*SMART
BS. Ine.+ Paclile Northwest Law Offices

1800 Gne Convention Place «701 Pike Streat> Seattle WYA- 98101-3929
“at, 206.624.7990 » Toll Frea 877,624,7990 + Fax 206,624,5944

 

 

 
 

in

10
{1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 4 of 6

ORDER

THIS MATTER, having come before the Court on the parties’ Stipulation for
Withdrawal and Substitution of Counsel, and the Court being fully advised in the premises,
now, therefore, it is ORDERED that:

1. Attorneys Jeffrey P. Downer and Daniel C. Mooney of the law firm of Lee
Smart, P.S., Inc. should hereinafter be the attorneys that represent Defendants HNN Associates,
LLC, Gateway, LLC, Columbia Debt Recovery, LLC, and William Wojdak.

2. Attorney Andrew D, Shafer of the law firm of Simburg, Ketter, Sheppard &
Purdy, LLC should be permitted to withdraw from representing any defendant in this matter, in
the above-captioned cases, and that such withdrawal shall take effect immediately.

3. Attorney Krista L. White of the law firm Columbia Debt Recovery, LLC, should
be permitted to withdraw from representing Columbia Debt Recovery, LLC, the above-
captioned case, and that such withdrawal should take effect immediately.

The Clerk shall immediately amend the docket to reflect the changes in representation
specified above.

IT IS SO ORDERED.
af
ENTERED this 2V dayof_ Cle helaarz _, 2019.

C \ ogax

Hon. ¥ames 11 Robart
U.S. District Court Judge

 

-4
2:19-cy-00620-JLR LEE‘SMART
6550226.doc BS, Ine, « Pacific Northwest Law Offices

[806 One Convention Place - 70 Pike Streat > Seatela “WA- 98101-3929 -

 

Fal. 206.624.7990 » Toll Frae 877.624.7990 + Fax 206.624.5944

 

 
vA & Ww WN

oOo fo SD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 5 of 6

CERTIFICATE OF SERVICE

I hereby certify that on the date provided at the signature below, I electronically filed
the preceding document with the Clerk of the Court using the CM/ECF system, which will send

notification of such filing to the following individual(s):

Mr. Paul Arons

Law Office of Paul Arons
685 Spring St., Suite 104
Friday Harbor, WA 98250
lopa@rockisland.com

Mr. Samuel R. Leonard
Leonard Law

1001 4th Ave, Suite 3200
Seattle, WA 98154
sam@seattledebtdefense.com

Ms. Beth E. Terrell

Ms. Brittany J. Glass

Mr. Ari Y. Brown

Terrell Marshall Law Group, PLLC
936 N 34th St., Suite 300

Seattle, WA 98103-8869
bterrell@terrellmarshall.com;
belass(@terrellmarghall.com;
abrown@terrellmarshall.com

 

 

Krista L. White

1215 120th Ave NE, Suite 101
Bellevue, WA 98005

Phone: (425) 646-1382

E-mail: kristaw@genesiscred,.com

Andrew D. Shafer

Simburg, Ketter, Sheppard & Purdy, LLC
999 3rd Ave Ste 2525

Seattle, WA 98104

Phone: (206) 382-2600

E-mail: ashafer@sksp.com
I certify under penalty of perjury under the laws of the United States of America that the

foregoing is true and correct to the best of my knowledge.

 

if

~5 LEE*SMART
2:19-cy-00620-JLR.

6559226.doc BS,, Ine.» Pacifle Northwest Law Offices

[800 One Convention Placa + 701 Pike Straet> Seattle - WA 9BIO1-3929
Fel. 206.624.7990 + Tol) Free 877.624.7990 » Fax 206.624.5944

 

 
 

oe Ss DH ww

ao oo

11
12
13
14
15
16

17

18
19
20
21
22
23
24
25

 

Case 2:19-cv-00620-JLR Document 23 Filed 10/21/19 Page 6 of 6

Respectfully submitted this 21st day of October, 2019.

LEE SMART, P.S., INC.

By:_s/ Daniel C. Mooney
Jeffrey P. Downer, WSBA No. 12625
Daniel C. Mooney, WSBA No. 44521
Of Attorneys for Defendants HNN Associates,

 

LLC and Gateway, LLC
-6 .
2:19-cy-00620-JLR LEE*SMART
6550226.doc BS, lnc. Paclle Northwest Law Offices

(800 One Convention Place «701 Pike Street» Seattle “WA > 98/0|.3929
Tel. 206.624.7990 + Toll Free 877.624.7990 + Fax 206.424.5944

 

 
